Exhibit 10.6

WAIVER


This Waiver (the "Waiver") is made and entered into this 19th day of November,
2009 by and between AeroGrow International, Inc., a Nevada corporation
(“Borrower”) Jack J. Walker, a resident of the state of Colorado (the “Limited
Guarantor”), Jervis B. Perkins and H. MacGregor Clarke, both residents of the
state of Colorado (collectively, the “Validity Guarantors”), and FCC, LLC, d/b/a
First Capital, a Florida limited liability company (“Lender”).


WHEREAS, Lender and Borrower are parties to a certain Loan and Security
Agreement, dated June 23, 2008, and all amendments thereto (the "Agreement")
pursuant to which Lender makes loans and other extensions of credit to Borrower,
which loans and extensions of credit are secured by security interests upon the
Collateral; and


WHEREAS, Borrower is in default under the Agreement; and


WHEREAS, Borrower has requested that Lender waive such default and Lender is
willing to do so on the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.           Definitions.  Capitalized terms used in this Waiver, unless
otherwise defined herein, shall have the meaning ascribed to such term in the
Agreement.


2.           Waiver of Certain Defaults.  Borrower hereby acknowledges and
agrees that Borrower is in default under Section 6 of the Agreement and Item
21(a) of the Schedule to the Agreement as a result of Borrower’s failure to
comply with the required fixed charge coverage ratio for September 30, 2009 (the
“Existing Default”).  Lender hereby waives the Existing Default.  Lender hereby
reserves its rights and remedies with respect to any Default other than the
Existing Default.


3.           Conditions.  The effectiveness of this Waiver is subject to the
following conditions precedent (unless specifically waived in writing by
Lender):


(a)           Borrower shall have executed and delivered such other documents
and instruments as Lender may require;


(b)           All proceedings taken in connection with the transactions
contemplated by this Waiver and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel;


(c)           There shall have occurred no material adverse change in the
business, operations, financial condition, profits or prospects of Borrower, or
in the Collateral.


4.           Restatement of Representations.  Borrower hereby restates, ratifies
and reaffirms each and every term, condition representation and warranty
heretofore made by it under or in connection with the execution and delivery of
the Waiver and the other Loan Documents as fully as though such representations
and warranties had been made on the date hereof and with specific reference to
this Waiver and the Loan Documents with the exception of Section 4(a)(iv) of the
Loan Agreement, which is hereby qualified by Borrower’s disclosure of the
existence of an adversarial proceeding in bankruptcy court with Linens ‘N Things
regarding a claim of preferential payment.


5.           No Other Changes.  Except as set forth herein, the Agreement shall
be and remain in full force and effect as originally written, and shall
constitute the legal, valid, binding and enforceable obligation of Borrower to
Lender.


6.           Fees.   For and in consideration of the waiver of the Existing
Default, Borrower agrees to pay to Lender a waiver fee in the amount of $10,000,
which is a fee for the waiver of the Existing Default, not interest or charges
for the use of money, and is due, payable, fully earned and non-refundable as of
the date of this Waiver.
 

--------------------------------------------------------------------------------


 
7.           No Defaults.  To induce Lender to enter into this Waiver, Borrower
hereby represents and warrants that, as of the date hereof, and after giving
effect to the terms hereof, there exists no other Default under the Agreement or
any of the other Loan Documents.


8.           Release.  To induce Lender to enter into this Waiver, Borrower (a)
acknowledges and agrees that no right of offset, defense, counterclaim, claim or
objection exists in favor of Borrower against Lender arising out of or with
respect to the Agreement, the other Loan Documents, the Obligations, or any
other arrangement or relationship between Lender and Borrower, and (b) releases,
acquits and forever discharges Lender, and Lender's officers, directors, agents,
employees, successors and assigns, from all liabilities, claims, demands,
actions or causes of action of any kind (if any there be), whether absolute or
contingent, due or to become due, disputed or undisputed, liquidated or
unliquidated, at law or in equity, or known or unknown, that any one or more of
them now have or ever have had against Lender up to and including the date of
this Waiver, whether arising under or in connection with the Agreement or
otherwise.


9.           No Obligation for Future Changes.  Borrower acknowledges that (a)
except as expressly set forth herein, Lender has not agreed to (and has no
obligation whatsoever to discuss, negotiate or agree to) any restructuring,
modification, amendment, waiver or forbearance with respect to the Obligations
or any of the terms of the Loan Documents, (b) no understanding with respect to
any other restructuring, modification, amendment, waiver or forbearance with
respect to the Obligations or any of the terms of the Loan Documents shall
constitute a legally binding agreement or contract, or have any force or effect
whatsoever, unless and until reduced to writing and signed by authorized
representatives of Borrower and Lender, and (c) the execution and delivery of
this Waiver has not established any course of dealing among the parties hereto
or created any obligation or agreement of Lender with respect to any future
restructuring, modification, amendment, waiver or forbearance with respect to
the Obligations or any of the terms of the Loan Documents.


10.         Counterparts.  This Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.


11.         Successors and Assigns.  This Waiver shall be binding upon and inure
to the benefit of the successors and permitted assigns of the parties hereto.


12.         Choice of Law.  This Waiver shall be governed by, and construed in
accordance with, the laws of the State of Oklahoma, other than its laws
respecting choice of law.


IN WITNESS WHEREOF, Borrower and Lender have caused this Waiver to be duly
executed as of the date first above written.


AEROGROW INTERNATIONAL, INC.




By:                                                                 
                                                 
     Jervis B. Perkins, President and Chief
     Executive Officer




FCC, LLC, d/b/a First Capital




By:                                                             
                                                    
     Lee E. Elmore, Senior Vice President

 

--------------------------------------------------------------------------------


 
ACKNOWLEDGMENT AND AGREEMENT OF LIMITED GUARANTOR


The undersigned acknowledges the foregoing Waiver and agrees that the Limited
Guaranty of Individual by the undersigned in favor of Lender dated January 1,
2009, as amended, remains in full force and effect, subject to no right of
offset, claim or counterclaim.


 
                                                                                                                                                                 
  
Jack J. Walker, Individually










ACKNOWLEDGMENT AND AGREEMENT OF VALIDITY GUARANTORS


The undersigned, Validity Guarantors in respect of the indebtedness of Borrower
to Lender, hereby (a) acknowledge receipt of the foregoing Waiver; (b) consent
to the terms and execution thereof; (c) acknowledge that the Obligations of
Borrower under the Loan Agreement may have increased; (d) reaffirm their
obligations to Lender pursuant to the terms of the Validity Agreement to which
they are a party; and (e) acknowledge that Lender may amend, restate, extend,
renew or otherwise modify the Loan Agreement and any indebtedness or agreement
of Borrower, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under any Validity
Agreement for all of each Borrower’s present and future indebtedness to Lender.


VALIDITY GUARANTORS





By:                                                              
                                                        
     Jervis B. Perkins




By:                                                                                                                   
     H. MacGregor Clarke


 

--------------------------------------------------------------------------------

